                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

RONALD TUCKER.                                                                     PLAINTIFF
ADC #144658

V.                                  No. 1:18CV00035-JM-JTR

BILLY COWELL,
Medical Administrator, Grimes Unit, et al.                                       DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Tucker is allowed to proceed with his claim that Brenda Bridgeman provided

inadequate medical care related to his prosthetic leg between September 2016 and July 6, 2017.

       2.      The Motion for Partial Summary Judgment filed by Bridgeman, Billy Cowell,

Sheila Armstrong and Correct Care Solutions LLC (Document #40) is granted. All other claims

against Bridgeman are dismissed without prejudice. All claims against Cowell, Armstrong and

Correct Care Solutions LLC are dismissed without prejudice.

       3.      The Motion for Summary Judgment filed by Dr. Leland Felix (Document #58) is

granted, and all claims against him are dismissed without prejudice.

       4.      Tucker’s ADA and Rehabilitation Act claims are dismissed without prejudice.

       Dated this 1st day of October, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
